■ON MOTION POR REHEARING
ORDER
By the Court at the suggestion of Mr. Justice Todd, Jr.
Having considered the motion filed by the appellee asking us to reconsider our judgment in this ease, predicated, ■among other reasons that we do not deem necessary to decide anew, upon the fact that by it, this court holds that the violation of subdivision (q) §3 of the Public Service Law, regulating the speed of trains at street crossings constitutes negligence per se and not mere evidence of negligence.
Whereas, although we made reference in our opinion to authorities that hold that the violation of a statute establishing a determined speed constitutes negligence per se, our opinion does not have such scope since subdivision (q), supra, does not establish any.determined speed but limits itself to impose the duty of reducing the speed “to a minimum at street crossings” and as we decided that, in accordance with 'the facts, the same trial court decided that it was proved that the train only “had to travel at least at 10 kilometers” . and that despite this, it did not apply that speed as the min*739imum prescribed by the law, when it was proved by other evidence that if the train had been travelling at said speed as a minimum, the accident could have been avoided. Actually we applied the rule that the violation of the statute was evidence of negligence, which was not properly weighed by the court below together with all the surrounding circumstances in the case.
TheRepoi®, the motion for reconsideration is denied.